Summit App. No. 18992. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed April 26, *14181999:
“Under R.C. Chapter 5321, shall attorneys’ fees be assessed as costs or awarded as damages?”
F.E. Sweeney and Pfeifer, JJ., dissent.
Resnick, J., not participating.
The conflict case is Breault v. Williamsburg (Nov. 21, 1986), Lucas App. No. L-86-116, unreported, 1986 WL 13169.
Sua sponte, cause consolidated with 99-450, infra.
F.E. Sweeney and Pfeifer, JJ., dissent.
Resnick, J., not participating.